      Case: 1:20-cv-06786 Document #: 6 Filed: 11/20/20 Page 1 of 4 PageID #:55




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

EMILY CASTILLO, on behalf of herself
and all others similarly situated,                                  CASE NO.: 1:20-cv-06786

                               Plaintiff,
                                                                    CLASS ACTION

v.
                                                                    JURY TRIAL DEMANDED
UNILEVER UNITED STATES, INC., and
CONOPCO, INC. d/b/a UNILEVER
HOME & PERSONAL CARE USA,

                               Defendants.



            JURISDICTIONAL ADDENDUM TO CLASS ACTION COMPLAINT

       Plaintiff, Emily Castillo (“Plaintiff”), on behalf of herself and all others similarly situated,

submits this Jurisdictional Addendum to correct/amend perceived deficiencies in the Class Action

Complaint filed against Defendants, Unilever United States, Inc. (“Unilever”), and Conopco, Inc.

d/b/a Unilever Home & Personal Care USA (“Conopco”) (collectively, “Unilever” or

“Defendants”), and alleges on personal knowledge, investigation of her counsel, and on

information and belief as follows:

                                JURISDICTION AND PARTIES

       1.      Plaintiff Emily Castillo is and was at all times relevant to this matter a citizen of

the state of Illinois and a resident of Kane County, Illinois.

       2.      Defendant Unilever is a subsidiary of the dual-listed company consisting of

Unilever N.V. in Rotterdam, Netherlands and Unilever PLC in London, United Kingdom.

Unilever, which includes the Suave brand, is a Delaware corporation with its principal place of
      Case: 1:20-cv-06786 Document #: 6 Filed: 11/20/20 Page 2 of 4 PageID #:56




business located at 700 Sylvan Avenue, Englewood Cliffs, New Jersey 07632. Unilever

manufactured, marketed, designed, promoted and/or distributed the Products.

       3.      Defendant Conopco is a New York corporation with its principal place of business

located at 700 Sylvan Avenue, Englewood Cliffs, New Jersey 07632. Upon information and belief,

Conopco is responsible for the distribution of the manufactured Products to retailers. At all times

relevant hereto, Conopco knew or should have known that the Products would be sold in the United

States. This Court has personal jurisdiction over Defendants in this matter. The acts and omissions

giving rise to this action occurred in the state of Illinois. Defendants have been afforded due

process because they have, at all times relevant to this matter, individually or through their agents,

subsidiaries, officers and/or representatives, operated, conducted, engaged in and carried on a

business venture in this state and/or maintained an office or agency in this state, and/or marketed,

advertised, distributed and/or sold products, committed a statutory violation within this state

related to the allegations made herein, and caused injuries to Plaintiff and putative Class Members,

which arose out of the acts and omissions that occurred in the state of Illinois, during the relevant

time period, at which time Defendants were engaged in business activities in the state of Illinois.

       4.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 of the Class Action Fairness Act of 2005 because: (i) there are 100 or more putative Class

Members, (ii) the aggregate amount in controversy exceeds $5,000,000, exclusive of interest and

costs, and (iii) there is minimal diversity because at least one Plaintiff and Defendants are citizens

of different states. This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.

       5.      Pursuant to 28 U.S.C. § 1391(a), venue is proper because a substantial part of the

events giving rise to the claims asserted occurred in this District. Venue is also proper pursuant to



                                                 2
      Case: 1:20-cv-06786 Document #: 6 Filed: 11/20/20 Page 3 of 4 PageID #:57




28 U.S.C. § 1391(c) because Defendants conduct substantial business in this District, have

sufficient minimum contacts with this District, and otherwise purposely avail themselves of the

markets in this District, through the promotion, sale, and marketing of the Products in this District.


Dated: November 20, 2020

                                               Respectfully submitted,

                                               /s/ Jonathan Shub
                                               Jonathan Shub
                                               Kevin Laukaitis
                                               SHUB LAW FIRM LLC
                                               134 Kings Highway E, 2nd Floor Haddonfield, NJ
                                               08033
                                               T: 856-772-7200
                                               F: 856-210-9088
                                               jshub@shublawyers.com
                                               klaukaitis@shublawyers.com

                                               Andrew J. Sciolla*
                                               SCIOLLA LAW FIRM, LLC
                                               Land Title Building
                                               100 S. Broad Street, Suite 1910
                                               Philadelphia, PA 19110
                                               T: 267-328-5245
                                               F: 215-972-1545
                                               andrew@sciollalawfirm.com

                                               Daniel K. Bryson*
                                               Harper T. Segui*
                                               Caroline Ramsey Taylor*
                                               WHITFIELD BRYSON, LLP
                                               900 W. Morgan Street Raleigh, NC 27603
                                               T: 919-600-5000
                                               dan@whitfieldbryson.com
                                               harper@whitfieldbryson.com
                                               caroline@whitfieldbryson.com

                                               *Pro Hac Vice Application Forthcoming

                                               Attorneys for Plaintiff and Putative Class Members




                                                 3
      Case: 1:20-cv-06786 Document #: 6 Filed: 11/20/20 Page 4 of 4 PageID #:58




                              CERTIFICATE OF SERVICE

       I, Jonathan Shub, an attorney, hereby certify that on November 20, 2020, I served

JURISDICTIONAL ADDENDUM TO CLASS ACTION COMPLAINT, by causing a true and

accurate copy of such papers to be filed and served on all counsel of record via the Court’s

CM/ECF electronic filing system.

                                                            /s/ Jonathan Shub
                                                            Jonathan Shub




                                                4
